Title: Thomas Jefferson’s Thoughts on Lotteries, ca. 20 Jan. 1826, 20 January 1826
From: Jefferson, Thomas
To: 


                        
                        
                            
                            ca. 20 Jan. 1826
                        
                    Thoughts on Lotteries, and that  on particularly which is now askedIt is a common idea that games of chance are immoral. but what is Chance? nothing happens in this world without a cause. if we  know the cause , we do not call it chance; but if we do not know  it we say it was produced by Chance. if we see a loaded die turn it’s lightest side up, we know the cause and that it is not an effect of Chance.  but whatever side an unloaded die turns up not knowing the cause, we say it is the effect of Chance. yet  the morality of a thing cannot depend on our knolege or ignorance of  it’s cause. not knowing why   a particular side of an unloaded die turns up,  cannot make the act of throwing it immoral. if we consider games of chance immoral then every  pursuit of human industry is immoral, for there is not a single one that is not subject to  chance, not one wherein you do not risk  a loss on the chance of   some gain. the navigator e.g. risks his ship  in the hope  if she is not lost in the voyage  of gaining an advantageous freight, the merchant risks his cargo to gain a better price for it.  a proprietor builds a house on the risk of indemnifying himself by a rent.  the hunter  hazards his time in the hope of  killing game. in all these pursuits, you  stake  some one thing against another which you hope to win. but the greatest of all gamblers is the Farmer, who risks the seed he puts into the ground, the year’s labor on it, and the wear & tear of his cattle and gear,  to win a  crop, which   too much or too little rain and the general uncertainties  of weather, waste Etc  often make a total or partial loss. these then are games of chance yet so far from being immoral they are indispensable to the existence of man, and every  one has a natural right to pursue such one of them as he thinks most likely to furnish him subsistence. almost all  these pursuits of chance produce something useful to society. but there are some which produce nothing, and endanger the well being of the individuals engaged in them or of others depending on them. such are games with cards, dice, billiards, Etc.  and altho’ the pursuit of them is a matter of natural right, yet the society percieving the irresistable bent of some of it’s members to pursue them, and the ruin produced by them to the families dependg on these individuals, consider it as a case of insanity quoad hoc,  step in to protect the individual against himself as in other cases of insanity, or infancy, imbecility, Etc and suppress the pursuit altogether and the natural right of  following it.  there are some other games of chance useful on certain occasions, and injurious only when carried to excess. such are insurances lotteries  raffles, Etc,                                              these they do not suppress, but take their regulation  under their own discretion.  the insurance of a ship  on a voyage, is a vocation of chance, yet useful, and the right therefore is left free to be exercised. so of houses against fire, of a doubtful debt, of the continuance of a life, and similar cases. money is wanting for an useful undertaking for which a direct tax would be disapproved.  it is raised therefore by a lottery wherein the tax is laid on the willing only, that is to say on those who can  risk the price of a ticket without injury, for the possibility of a high prize, an article of property, insusceptible of division  at all or not without great  loss is sometimes of so large value, as that no purchaser can be found, while the owner owes debts & his creditors have no other chance of payment but by it’s sale at a fair price. here it is a salutary right of disposing of it by a lottery, wherein many run small risks for the chance of the high prize. in this way the great estate of the late Colo Byrd  was sold in 1756 which had the whole been brought into the market at once on forced sales, it would have  overdone the demand, would have sold at half or quarter value, and sacrificed the creditors,  the half or  three fourths of whom would have lost their debts. and this method of selling however became at length so  frequent as to nourish too much a spirit of hazard, and to induce the legislature  not to suppress altogether the practice of Lotteries  but to take them under their own special direction. this they did  for the 1st time by the act of 1769. c.17 before which time every person exercised the right freely, and since which time it is made unlawful but when authorised by a special law of the legislre.Since then the permission to exercise the right has been taken into the hands of the legislre let us examine the purposes for which they have permitted it in practice.1. it was for a long time an item of the standing revenue.1813. c.1.§3. an Act imposing taxes for the support of Govmt c.2.§.10.1814. Dec. c.1.§.3. same title or object.1814. Feb. c.1.§.3.1818. c.1.§.1.1819. c.1.1820. c.1.this then is a declarn  by the nation  that an act was not immoral of which they were in the habitual use  as a part of the regular means of  maintaining govmt, the tax on the Venders of the tickets  was their share of the profits, and if their share was innoncent, his cd not be criminal.2.  It has been abundantly permitted to raise money by lottery   for the purposes of schools, and in this, as in many other cases the lottery has been permitted to withhold a part of the money (generally about 15.p.c.) for the use  to which the lottery is to be applied. so that while the adventurers paid 100.D. for tickets they recd back in the form of prize 55. only the remaing 15. being the tax laid on them with their own consent. examples are1784.c.34.§5. authorizg city of Wmsbg to raise 2000.£ for a grammar school1789.c.68. Randolph acad. 1000.£1789.c.73.   Fauquier academy to raise  500.£74.Fredsbg acad 4700.£1790.c.46.Transylva seminary 500.£acad. in Southampton. 300.£ 1796.c.82.New London acad. sum?1803.c.49.Fredsbg charity school. sum?c.50.Strasbg finishing seminaryc.58.Wm& M.  Col.62.Banister acad79.Belfield acad.82.Petersbg acad.1804.c.40.Seminary at Hotsprings.76.Stevensbg acad100.Wm& Mary.1805.c.24.Rumford acad. K. Wm1812.c.10.Literary fund. 30,000D. annually for 7.y. to come.1816c.80.Lottery. 12M. to Norf. acad. 6.M. Lancastrian school. 2M female soc. Norfolk3. the next object of Lotteries has been rivers.1790.c.46.bridge between Gosport and Portsmouth. 400£1796.  c.83.for clearing Roanoke river1804.  c.62. Quantico cr.1805.  c.42.toll bridge over Cheat River1816.c.49.Dism. swamp. 50,000D 4. Roads.1790.c.46.200£ road to Warminster1803.c.50cutting road from Rockfish gap to  Scott’s & Nich’s landg 400£.1796.c.85.to repair certain roads. ? sum and roads.1803.c.60.improving road to Snigger’s & Ashby’s gaps61.doto Brock’s gap.65.to open a road from town of Monroe to Sweet Springs & Lewisbg71.for improving road to Brock’s gap.1805.c.5.improving road to Clarksbg26opening a road from Monongalia glades to Fishing cr.1813.c.44.dofrom Thornton’s gap.[see Farewell address 2. Pleasants 144. 1809. Feb. 7.]5. for Counties1796.c.78.to authorise a lottery in the county  of Shenandoah.84.Gloucester6. for towns.1782.c.31.Richmond. bridge over Shockoe cr. such sum as they think adequate.1789.c.75.Alexandria. 1500.£ paving streets1790.c.46.do 5000.£1796.c.79.authorising one or more lotteries in Norfolk81.authorises a lottery in Petersbg1813.c.12 in Woodstock48.Fredsbg for improving the main streets73.improving streets in Harrisonbg7. for religious Congregns.1785.c.111.for compleating a church in Winchester & rebuildg one in the parish of Eliz. River1791.c.69.for the benefit of the Episcopal society1790.c.46.church in Warminster. building, £200.building church in Halifx. 200.£building church in Alexa 500.£building church in Petersbg 750£compleating a church in Shepherd’s town  250.£8. Societies1790.c.46.Amicable society in Richmd 1000£ 1791.c.70building Free mason’s hall in Charlotte 750.£9. Individuals.1781.c.6.completing titles under Byrd’s lottery [whichever was 1756. Dec. 18.] 1790.c.46.to raise 2000.£ for Nathaniel Turneryto erect  paper mill in Staunton. 300.£1791.c.73.Wm Tatham 4000.£ to complete geograph work. not to take more than 10.p.c.a 1796.c.80sufferers by fire in town of Lexingtonto enable an author to publish his book.We have seen then that every vocation in life is subject to the influence of chance, that so far from being rendered immoral by the mixture of that ingredient  were they abandoned on that acct man could no longer  subsist that among them every  one has a natural right to chuse that which he thinks most likely to give him  comfortable subsistence; but that while the greater number of these pursuits are productive of something  which adds to the necessaries and comforts of life, others again such as  cards, dice, Etc. are entirely unproductive, and yet so easy, and so seducing in practice to man of a certain constn of mind that they cannot resist the temptation altho it brings ruin  ‘themselves  all their families and dependencies that in  this case as in those of insanity, idiocy, infancy, Etc it is the duty of society to take them under it’s protection  even agt their own acts and to restrain their natural right from the choice of these  pursuits by suppressing them absolutely. that there are others, as lotteries particularly which altho liable to chance also  are useful for many purposes, and therefore are retained and placed under the discretion of the legislature to be permitted or refused accdg to the circumstances of every special case of which they are to judge. and between the years 1782. and 1820 a span  of 30. years we have produced  70 cases when the permission of them has been deemed useful by the legislat. and these cases and some of which  relate to the  convenience of the whole  as an item of revenue2. to promote educn generally  [of which some are at this time under drawing]3. to the accomodn of certain districts of country by improvg yr navign4. by opening or improving their roads of communcn5. by giving assistance to counties or6. to towns  for paving their streets and other conveniences 7. to enable religious  congregns to build or repair their churches,8. or other private societies for buildings necessy for yr objects of yr assocn9. and lastly to give relief to single individuals  under particular circumstances which may claim indulgence or favor.The latter is the case now submitted to the legislre, and the question is whether the individual now placed before the legislre or his situan may merit that degree of considn which will justify the legislre in taking off the interdiction of lotteries in his particular case. permitting him to avail himself of the method of selling by lottery to obtain  a fair price for his property for the purpose of paying his debts.that a fair price cannot be obtained by sale in the ordinary way, and in the present depressed state of Agricultural industry is well known. lands in this state will not now sell for more than a 3d or 4th of what they would have brought a few years ago, perhaps at the very time of the contraction of the debts for which they are now to be sold. the low price in foreign markets of Agricultural produce generally and of wheat especially (the general staple of the US.) for a series of years past, and the accumuln of taxes on the articles of consumption not produced in our particular state, not only disables  the Farmer from adding to his farm by purchase, but forces him to sell his own and remove to the Western country, glutting the market he leaves  while he lessens the number of bidders. to be protected against this sacrifice is the object of the present applicn, and whether the applicant has any particular claim to this protection is the present question. here others must give the answer.  I am the least fit of all persons to estimate  my own merits. I may  however give more readily then others the list of offices in which I have served.I came of age in 1764 and was soon put into the nomination of Justices of the county: at the 1st election following I became  one of it’s representatives in the legislature.Thence sent to 1st Congress.then employed 2.y. with mr Wythe & Pendleton on the Revisal & reduction single code of all the British stat. acts asse and certain parts of the Com. L.thenGovernorlegislreCongressMin. Plen.Secy SteV. P.Pr.Univy In these different offices,  with scarcely any interval between them I have been in the public service now 61.y. and during the far greater part of the time in foreign countries or  other states,  every one knows how inevitably  a Virga estate goes to ruin when the master owner is  so far  distant as to be unable to attend to it himself. and the more especially when the line of his employment  is so different in character as to alienate his mind entirely from the knolege necessary to good and even to saving management.if it were thought proper to specify any particular services rendered, I would refer to the specification of them made  by the legislature itself in their Farewell address on my retiring from the Presidency Feb. 7. 1809. which will be found in 2. Pleasant’s Collection pa 144. there is one however not therein specified the most important in it’s consequences of any transaction in any portion of my life.   to wit the head I personally made agt the Federal principles and practices during the admn of mr Adams. their usurpns and  violns   of the constn at that period and their majority in both houses of Congress was so great, so decided, and so daring that after combating  their aggressions, the constn,  inch by inch and one by one, without being able  in the least to check their career, the Republican leaders thot it would be best for them to give up their useless efforts there, go home, get into their respective legislres, embody whatever of resistance they could be formed into, and if ineffectual to die there as in last ditch. all therefore retired, mr Gallatin alone remaining  in the H. of R. and myself in the Senate where I then presided as V. P.  we remained firmly at our posts bidding defiance to  the brow beatings and insults  with which they continually assailed us, in  and keeping the mass of republicans in phalanx together,  until the legislres could be led onto  the  and nothing on earth is more certain than that if myself particularly  placed for my office of V. P. at the head of the republicans, had given way and withdrawn from my post, the republicans  thro’out the Union would have given up in despair and the cause would have been lost for ever. by holding on, we obtained time for the legislatures to  come up with their weight, and   those of Virga and Ky particularly but more especially the former by their celebrated resolns saved the constn at it’s last gasp. no person who was not a witness of the  scenes of that gloomy period can form, any idea of the persecutions & personal indignities we had to brook . they saved our country however the spirits of the people were so much subdued   rendered desperate   by the XYZ imposture and other stratagems and machinations that they would have sunk into apathy & monarchy as the only form of govmt which could maintain itself.If legislve services are worth mentioning and the stamp of liberality and  equality which was necessary to be empressed on our laws in the first crisis of our revolution was of any value they will find that the leading and most important  laws  of that day were prepared  by myself and carried chiefly by my effort. supported indeed by able and faithful coadjutors from the ranks of the house, very effective  as seconds but who would not have taken the  field as leaders.The prohibition of the further importn of slaves was the first of these measures in time. this was followed by the abolition of entails which  broke up the hereditary high-handed aristocracy which by  accumulating immense masses of property in single lines of a family divided our citizens into two distinct  orders of nobles and  plebeians.But further to  compleat the equality among our citizens so essential to the maintenance of  republican govmt, I procured the abolition of the principle of primogeniture by the law  of descents  by myself which gave an equal inheritance in lands to sons & daurs of .The  attack on the establishment of a dominant religion was first made by myself; it could be carried at first only by suspending salaries for one year    by battling again  at the next session for another year and so from year to year until the public mind was ripened for the bill for religious freedom which I had prepared for the revised code. this was at length established permanently by the efforts of mr Madison, being myself in Europe at the time that work was brought forward.To these particular services I think I might add the establmt of our University as principally my work,  acknoleging  as I do  the great assistance recieved from my able coadjutors  my living in the vicinity threw of course on myself the chief burthen of the  enterprise  as well of the buildings as of the general organization and care. the effect of this institution on the future fame fortune  and prosperity of our country can as yet be seen but at a distance. but 100. well educated youths which it will turn out annually and  ere long will fill all it’s offices with men of superior qualifns and raise it from it’s humbled state to an eminence among it’s associates which it has never yet know. that instn is now qualified to  raise it’s youth to an order of science unequalled in any other state and    this superiority will be the greater from the free range of  mind encouraged  there and the restraint at other seminaries by the shackles of a domineering hierarchy and a superstitutious adhesion to antient habits.  those now on the state of affairs will enjoy the   ineffable happiness of being succeeded by sons of an order of science  & intellect unknown to themselves. our sister states will also be repairing to the same fountains of science will bring hither their genius to be kindled at our fires and will carry back the fraternal affections which nourished by the same Alma mater, will knit to them by us  the indissoluble bonds of early personal frdships. the good old Dominion the blessed mother  of us all will then raise her head with pride among the nations, will present to them that splendor of genius which she has ever possessed  but  has too long suffered to rest uncultivated & unknown, and will become a centre of ralliance to the states whose youth she has instructed, and, as it were, adopted. I claim some share in the merits of this  great work of regeneration. my whole labors, now for many years, have been devoted to it, and I stand pledged to follow it up through the remnant of life remaining to me. and what remuneration do I ask? money from the treasury?—not a cent. I ask nothing  from the earnings or labors of my f. c. for I wish no man’s Comforts to be abridged for the enlargement of mine. for the services rendered on all former occns  have been always paid to my full satisfn I never wished a dollar more than has been freely given me. my only request is to be permitted to sell my own property to pay my own debts. to sell it I say and not to sacrifice it. not to have it gobbled up  by Speculators to make fortunes for them  leavg  unpaid those who have trusted to my good faith and myself in my old age  without  house or home,  if permitted to sell it in a way which will bring me a fair price, all will be honestly & honorably paid and there will remain  a competence for myself and for those who look to me for subsistence. to sell it in a way which  will offend no moral principle and expose none to risk but the willing & wishing to be permitted to take the chance of gain, and to indulge me with the mode of relief you are dayly granting to others for purposes not more moral.Will it be objected   that altho’ not evil in itself, it may as a precedent lead to evil? but let those who shall quote the precedent  bring their case  within it’s limits. have they as in this  case 3. score years and 1 devoted  of their lives  uninterruptedly to the service of their country? have the times of those services been as trying,  as those which have embraced our revoln, our transition from a colonial to a free structure of govmt? have the stations of their trial been  of equal  importance? has the share they have borne in holding their new govmt to it’s republican principles been equally marked?  has the cause of the distress against which they seek a remedy  proceeded not merely from themselves but from errors of the public authorities over which they had no controul, and which have  in fact doubled, & trebled debts by reducing in that proportion the means of paying them? if all these circumstances which characterize the present case have taken place in theirs also, then follow the precedent. be assured they will be so rare as to produce no embarrassment as never to  settle into an habit. the single feature of a 60. years service as no  other instance of it has yet  occurred in our country, so it is probable it never may again. and should it occur even once and again it will not improverish your treasury as it takes nothing from that, and asks but a simple permission, by an act of natural right to do one of moral justice.mill too valble to produce competn
                        
                    